DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
3.	Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on October 11, 2022.
Applicant’s election with traverse of species directed to Claims 8-18 and 21-33 in the reply filed on October 11, 2022 is acknowledged.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 09/02/2021; 09/03/21.

Drawings
5.	The drawings are objected to because...
	in Figure 1A, 2 and Figure 3B, the unlabeled items shown in the drawing should be provided with descriptive text labels. 
6.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the "a sound generator" as recited in claim 23 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
7. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  element 46 in FIG. 2.  
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
8.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
9.	Claim 12 objected to because of the following informalities:  typographical errors.
Claim 12 (line 8),  “iv.)” should be changed to – iv)--.
Claim 12 (line 10),  “v.)” should be changed to – v)--.
Claim 13 (line 1),  “claim 7” should be changed to – claim 8 --.
Claim 14 (line 1),  “claim 7” should be changed to – claim 8 --.
Claim 23 (line 4),  “a data collection module” should be changed to – a data connection module --
Claim 29 (line 4),  “a threshold analysis” should be changed to – the threshold analysis --
Appropriate correction is required.


Claim Interpretations - 35 USC § 112, Sixth Paragraph
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	The claims 8-14 and 21-33 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “module,” or “used for”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: " data connection module” in claims 8 and 23. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

13.	Claims 8-14 and 21-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations "data connection module" as recited in claims 8 and 23, each limitation is a limitation which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification provides no disclosure of a structure for each of the limitations " data connection module” in claims 8 and 23, either as a dedicated structure that performs the recited function or as a combination of a general purpose processor and an algorithm that enables it to perform the function. Throughout the specification, there are merely represented by labeled boxes in the figures and described only by their function within the detailed disclosure. As such, the scope of claims 8-14 and 21-33 cannot be determined.
Therefore, the claims 8-14 and 21-33 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a) 	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) 	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) 	Amend the written description of the specification such that it clearly links the structure,
material, or acts disclosed therein to the function recited in the claim, without introducing any
new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a) 	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) 	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function.
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


14.	Claims 8-18, 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, lines 2-3, recites the limitation "the rooms or locations" The limitation "multiple rooms or geographic locations" is previously introduced in claim 8. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the multiple rooms or the geographic locations”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 8. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 8 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 12, line 1, recites the limitation "the threshold analysis". The limitation "threshold analysis" in “using a similarity and threshold analysis” is previously introduced in claim 8. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "a threshold analysis”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 8. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 12 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 15, line 12, recites the limitation "the second wearable device". The limitation "a first wearable device" is previously introduced in claim 15. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "a second wearable device”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 23. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 15 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 21, line 2, recites the limitation "a room or geographic location" The limitation "the room or the geographic location" is previously introduced in claim 8. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the room or the geographic location”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 8. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 21 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 23, line 2, recites the limitation "the rooms or geographic locations". The limitation "multiple rooms or geographic locations" is previously introduced in claim 23. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the multiple rooms or the geographic locations”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 23. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 8 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 24, line 2, recites the limitation "a room or geographic location" The limitation "the room or the geographic location" is previously introduced in claim 23. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the room or the geographic location”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 23. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 24 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 27, line 2, recites the limitation "the rooms or geographic locations" The limitation "the room or the geographic location" is previously introduced in claim 23. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "the room or the geographic location”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 23. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 27 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 31, line 1, recites the limitation "the threshold analysis". The limitation "threshold analysis" in “using a similarity and threshold analysis” is previously introduced in claim 23. As such, the subsequent limitation is either: (1) not following antecedent basis (i.e. "a threshold analysis”); or (2) is intended to be a new limitation which ambiguously conflicts with the previous limitation of claim 23. Accordingly, the metes and bounds of the claim are not clear. Therefore, claim 29 is rejected 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claims 9-14, 16-18, 21-22 and 24-33 are also rejected 35 U.S.C. § 112(b), based on its respective dependency to claims 8, 15 and 23.





Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 8-11, 14, 23, 26-28 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al., (“Haddick”) [US-2011/0221656-A1] in view of Hu Faming, (machine translation of CN-107305571-A cited by applicant, hereinafter "Hu")
Regarding claim 8, Haddick discloses a method for using smartglasses to view augmented reality content located in multiple rooms or geographic locations in a site (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses), wherein the rooms or locations have a plurality of augmented reality scenes (Haddick- ¶0299, It is a software engine able to recognize static scenes, such as scenes of architecture, structures, pictures, objects, rooms, and the like […] Using a camera of the augmented reality glasses, the engine will recognize the Fontaines de la Concorde in Paris; ¶0341, The augmented reality enabled scenes of the selected options may be displayed to the wearer and the wearer may be able to view pictures and take a facility tour in the virtual environment.) comprising: 
a) receiving, using a smartglass device, a geolocation signal using a data connection module (Haddick- ¶0024, The location of the eyepiece may be determined by an integrated location sensor and the local advertisement and audio may have a relevance to the location of the eyepiece; ¶0242, The signal may be transmitted a very short distance via a Bluetooth® radio transmitter or other radio device adhering to IEEE 802.15.1 specifications […] The signal may then be processed by the signal-monitoring and processing equipment of the augmented reality glasses, and recorded and displayed on the virtual screen available to the wearer; ¶0251, the eyepiece receives signals from the sensors and translates the received signals into motion of a cursor on the eyepiece display to the user; ¶0322, Using the information provided in a software application, such as a mobile application and a user's global positioning system (GPS) [using a data connection module], information [a geolocation signal] may be presented on a screen of the glasses with tags having the desired information; ¶0377, Eyepieces may also incorporate global positioning system capability to permit location information [a geolocation signal] display and reporting); 
b) processing, using a smartglass device, the geolocation signal (Haddick- ¶0242, The signal may be transmitted a very short distance via a Bluetooth® radio transmitter or other radio device adhering to IEEE 802.15.1 specifications […] The signal may then be processed by the signal-monitoring and processing equipment of the augmented reality glasses, and recorded and displayed on the virtual screen available to the wearer; ¶0322, Using the information provided in a software application, such as a mobile application and a user's global positioning system (GPS), information [a geolocation signal] may be presented on a screen of the glasses with tags having the desired information; ¶0377, Eyepieces may also incorporate global positioning system capability to permit location information display and reporting); 
c) determining the room or the geographic location of the smartglass device (Haddick- ¶0024, The location of the eyepiece may be determined by an integrated location sensor and the local advertisement and audio may have a relevance to the location of the eyepiece; ¶0314, a Wi-Fi enabled eyepiece may run a location-based application for geo-location of opted-in users. Users may opt-in by logging into the application on their phone and enabling broadcast of their location, or by enabling geo-location on their own eyepiece; ¶0324, As the wearer walks by the stores, the advertising providing facilities may trigger the delivery of an advertisement to the wearer based on a known location of the user determined by an integrated location sensor of the eyepiece, such as a GPS); 
d) loading onto the smartglass device, after the room or the geographic location has been determined (As discussed above), data on the plurality of augmented reality scenes associated with the determined room or geographic location including a plurality of markers (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [markers] in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses; ¶0299, SREngine is a scene recognition engine that is able to identify objects viewed by the user's camera. It is a software engine able to recognize static scenes, such as scenes [scenes] of architecture, structures, pictures, objects, rooms, and the like. It is then able to automatically apply a virtual “label” to the structures or objects according to what it recognizes […] when viewing a street scene, such as FIG. 6. Using a camera of the augmented reality glasses, the engine will recognize the Fontaines de la Concorde in Paris [augmented reality scene associated with the determined geographic location]. The program will then summon a virtual label, shown in FIG. 6 as part of a virtual image 618 projected onto the lens 602. The label may be text only, as seen at the bottom of the image 618. Other labels applicable to this scene may include “fountain,” “museum,” “hotel,” or the name of the columned building in the rear; ¶0341, information about buildings [geographic location] within the user's field of view is projected onto the inside of the glasses for consideration by the user […] The augmented reality enabled scenes of the selected options [the plurality of augmented reality scenes] may be displayed to the wearer and the wearer may be able to view pictures and take a facility tour in the virtual environment); and 
e) capturing, using the smartglass device, an image (Haddick- ¶0037, providing an interactive head-mounted eyepiece including a camera and an optical assembly through which a user views a surrounding environment and displayed content […] imaging the surrounding environment with the camera to capture an image of an object in the surrounding environment.); 
f) extracting a marker from the captured image (Haddick- ¶0277, eyepiece facilities may provide for presenting displayed content [captured image] corresponding to an identified marker indicative of the intention to display the content. That is, the eyepiece may be commanded to display based certain content upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like; ¶0322, a user may pivot or otherwise rotate his or her body and view buildings tagged with virtual tags [marker] containing information. If the user seeks restaurants, the screen will display restaurant information, such as name and location. If a user seeks a particular address, virtual tags will appear on buildings in the field of view of the wearer); 

h) determining a loaded augmented reality scene to display on the smartglass device  (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses; ¶0341, The augmented reality enabled scenes of the selected options may be displayed to the wearer and the wearer may be able to view pictures and take a facility tour in the virtual environment).
Haddick fails to explicitly disclose g) comparing, using the smartglass device, the extracted marker to one or more of the plurality of loaded markers; h) determining, using a similarity and threshold analysis, a loaded augmented reality scene to display on the smartglass device that corresponds to the compared markers.
However, Hu discloses
g) comparing the extracted marker to one or more of the plurality of loaded markers (Hu- page 3, lines 1-4, Signature analysis is carried out to sight spot picture, the characteristic of sight spot picture is extracted [the extracted marker]； According to characteristic [extracted marker] and multiple point of interest POI that prestore pre-stored characteristics data [the plurality of loaded markers], by sight spot picture with Multiple POI that prestore are matched；After the match is successful, the prestore POI corresponding with sight spot picture POI is sent to terminal device);
h) determining, using a similarity and threshold analysis, a scene that corresponds to the compared markers (Hu- page 3, lines 2-4, According to characteristic and multiple point of interest POI that prestore pre-stored characteristics data, by sight spot picture with Multiple POI that prestore are matched；After the match is successful, the prestore POI corresponding with sight spot picture POI is sent to terminal device; page 5, line 35, The similarity of characteristic and the first pre-stored characteristics data is within default similarity threshold).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick to incorporate the teachings of Hu, and apply the matching of characteristic and pre-stored characteristics into the Haddick’s teachings for comparing, using the smartglass device, the extracted marker to one or more of the plurality of loaded markers; determining, using a similarity and threshold analysis, a loaded augmented reality scene to display on the smartglass device that corresponds to the compared markers.
Doing so would provide an enhanced tour guide information.

Regarding claim 9, Haddick in view of Hu, discloses the method of claim 8 and further discloses wherein the geolocation signal is received by the smartglass device from a geo localization device located at a stop place with which to associate the scene to be shown (Haddick- ¶0024, The location of the eyepiece may be determined by an integrated location sensor and the local advertisement and audio may have a relevance to the location of the eyepiece; ¶0314, a Wi-Fi enabled eyepiece may run a location-based application for geo-location of opted-in users. Users may opt-in by logging into the application on their phone and enabling broadcast of their location, or by enabling geo-location on their own eyepiece; ¶0324, As the wearer walks by the stores, the advertising providing facilities may trigger the delivery of an advertisement to the wearer based on a known location of the user determined by an integrated location sensor of the eyepiece, such as a GPS).

Regarding claim 10, Haddick in view of Hu, discloses the method of claim 8 and further discloses wherein the received geolocation signal is one of a Wi- Fi, Bluetooth, Beacon and GPS signal (Haddick- ¶0314, a Wi-Fi enabled eyepiece may run a location-based application for geo-location of opted-in users; ¶0324, As the wearer walks by the stores, the advertising providing facilities may trigger the delivery of an advertisement to the wearer based on a known location of the user determined by an integrated location sensor of the eyepiece, such as a GPS).

Regarding claim 11, Haddick in view of Hu, discloses the method of claim 8 and further discloses wherein the determining step comprises: 
        	determining if the extracted marker is equal to or has a degree of similarity greater than a given threshold with one of the plurality of loaded markers (Hu- page 3, lines 1-4, Signature analysis is carried out to sight spot picture, the characteristic of sight spot picture is extracted [the extracted marker]； According to characteristic [extracted marker] and multiple point of interest POI that prestore pre-stored characteristics data [the plurality of loaded markers], by sight spot picture with Multiple POI that prestore are matched；After the match is successful, the prestore POI corresponding with sight spot picture POI is sent to terminal device; page 5, line 35, The similarity of characteristic and the first pre-stored characteristics data is within default similarity threshold), 
selecting the loaded marker for production of the scene associated with the loaded marker (Hu- page 3, line 4, After the match is successful, the prestore POI corresponding with sight spot picture POI is sent to terminal device).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick to incorporate the teachings of Hu, and apply the similarity of characteristic into the Haddick’s teachings for determining if the extracted marker is equal to or has a degree of similarity greater than a given threshold with one of the plurality of loaded markers, selecting the loaded marker for production of the scene associated with the loaded marker.
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.

Regarding claim 14, Haddick in view of Hu, discloses the method of claim 8 and discloses the method further comprising registering points of interest during a learning phase wherein at least one marker for each point of interest is identified (Haddick- ¶0360, internal and external facilities available to the eyepiece may provide for learning the behavior of a user of the eyepiece, and storing that learned behavior in a behavioral database to enable location-aware control, activity-aware control, predictive control, and the like […] The eyepiece may collect this data in a learn mode, collection mode, and the like; Hu- page 4, lines 50-51, The individual point of interest POI that prestores pre-stored characteristics data are matched, to obtain and sight spot picture (i.e. present bit Put a little) POI that matches).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick to incorporate the teachings of Hu, and apply the marker for each point of interest is identified into the Haddick’s teachings for registering points of interest during a learning phase wherein at least one marker for each point of interest is identified.
The same motivation that was utilized in the rejection of claim 8 applies equally to this claim.

Regarding claim 23, Haddick discloses an apparatus to view augmented reality content located in multiple rooms or geographic locations in a site (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses), wherein the rooms or geographic locations are associated with a plurality of augmented reality scenes (Haddick- ¶0299, It is a software engine able to recognize static scenes, such as scenes of architecture, structures, pictures, objects, rooms, and the like […] Using a camera of the augmented reality glasses, the engine will recognize the Fontaines de la Concorde in Paris; ¶0341, The augmented reality enabled scenes of the selected options may be displayed to the wearer and the wearer may be able to view pictures and take a facility tour in the virtual environment), the apparatus comprising a smartglass device having a display, an audio unit with a sound generator, a camera, memory, a processor, and a data collection module (Haddick- Fig. 1 and ¶0011, a system may comprise an interactive head-mounted eyepiece [smartglass] worn by a user, wherein the eyepiece includes an optical assembly [display] through which the user views a surrounding environment and displayed content, […] an integrated processor for handling content for display to the user, and an integrated image source for introducing the content to the optical assembly, wherein the displayed content comprises an interactive control element; and an integrated camera facility that images the surrounding environment; ¶0034, a memory operably connected with the integrated processor, the memory including at least one software program; ¶0269, the eyepiece may be controlled through audio, such as through a microphone. Audio signals may include speech recognition, voice recognition, sound recognition, sound detection, and the like. Audio may be detected though a microphone on the eyepiece, a throat microphone, a jaw bone microphone, a boom microphone, a headphone, ear bud with microphone, and the like; ¶0322, Using the information provided in a software application, such as a mobile application and a user's global positioning system (GPS) [data connection module], information may be presented on a screen of the glasses with tags having the desired information) wherein the smartglass device is adapted to:
a) receive a geolocation signal using the data connection module (see Claim 8 rejection for detailed analysis);
b) process the geolocation signal (see Claim 8 rejection for detailed analysis);
c) determine the room or the geographic location of the smartglass device (see Claim 8 rejection for detailed analysis);
d) load onto the smartglass device memory, after the room or the geographic location has been determined, data on the plurality of augmented reality scenes associated with the determined room or geographic location including a plurality of markers (see Claim 8 rejection for detailed analysis); and
e) capture an image in the determined room or geographic location (see Claim 8 rejection for detailed analysis);
f) extract a marker from the captured image (see Claim 8 rejection for detailed analysis);
g) compare, using the processor, the extracted marker to one or more of the plurality of loaded markers (see Claim 8 rejection for detailed analysis);
h) determine, using a similarity and threshold analysis, a loaded augmented reality scene to display on the smartglass device that corresponds to the compared markers (see Claim 8 rejection for detailed analysis);
i) display the determined augmented reality scene (see Claim 8 rejection for detailed analysis) and play audio for the scene (Haddick- ¶0270, command inputs may provide for a plurality of control functions, such as turning on/off the eyepiece projector, turn on/off audio […] interaction with display (e.g. select/accept function displayed, replay of captured image or video, and the like); ¶0339, the eyepiece may include an audio device. Accordingly, the displayed content may comprise a local advertisement and audio such that the user is also able to hear a message or other sound effects as they relate to the local advertisement.).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick to incorporate the teachings of Hu, and apply the matching of characteristic and pre-stored characteristics into the Haddick’s teachings in order to compare, using the processor, the extracted marker to one or more of the plurality of loaded markers; determine, using a similarity and threshold analysis, a loaded augmented reality scene to display on the smartglass device that corresponds to the compared markers.
Doing so would provide an enhanced tour guide information.

Regarding claim 26, Haddick in view of Hu, discloses the apparatus of claim 23 and further discloses wherein the smartglass device is further adapted to load the plurality of markers onto the smartglass device based upon the geolocation of the smartglass device prior to the first image capture in the determined room or geographic location (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [markers] in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses; ¶0299, SREngine is a scene recognition engine that is able to identify objects viewed by the user's camera. It is a software engine able to recognize static scenes, such as scenes of architecture, structures, pictures, objects, rooms, and the like. It is then able to automatically apply a virtual “label” to the structures or objects according to what it recognizes […] when viewing a street scene, such as FIG. 6. Using a camera of the augmented reality glasses, the engine will recognize the Fontaines de la Concorde in Paris [augmented reality scene associated with the determined geographic location]. The program will then summon a virtual label, shown in FIG. 6 as part of a virtual image 618 projected onto the lens 602. The label may be text only, as seen at the bottom of the image 618. Other labels applicable to this scene may include “fountain,” “museum,” “hotel,” or the name of the columned building in the rear; ¶0341, information about buildings [geographic location] within the user's field of view is projected onto the inside of the glasses for consideration by the user).

Regarding claim 27, Haddick in view of Hu, discloses the apparatus of claim 23 and further discloses wherein the smartglass device is further adapted to receive a geolocation signal from a geo localization device located at a stop place with which to determine the room or geographic location of the smart device (Haddick- ¶0024, The location of the eyepiece may be determined by an integrated location sensor and the local advertisement and audio may have a relevance to the location of the eyepiece; ¶0242, The signal may be transmitted a very short distance via a Bluetooth® radio transmitter or other radio device adhering to IEEE 802.15.1 specifications […] The signal may then be processed by the signal-monitoring and processing equipment of the augmented reality glasses, and recorded and displayed on the virtual screen available to the wearer; ¶0377, Eyepieces may also incorporate global positioning system [geo localization device] capability to permit location information [a geolocation signal] display and reporting).

Regarding claim 28, Haddick in view of Hu, discloses the apparatus of claim 23 and further discloses wherein the smartglass device is further adapted to receive a geolocation signal which is one of a Wi-Fi, Bluetooth and GPS signal (Haddick- ¶0314, a Wi-Fi enabled eyepiece may run a location-based application for geo-location of opted-in users; ¶0324, As the wearer walks by the stores, the advertising providing facilities may trigger the delivery of an advertisement to the wearer based on a known location of the user determined by an integrated location sensor of the eyepiece, such as a GPS).

Regarding claim 33, all claim limitations are set forth as claim 14 in apparatus form and rejected as per discussion for claim 14.


17.	Claims 13 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Hu, further in view of “Natural Feature Tracking for Augmented Reality” by Neumann et al. (“Neumann”)
Regarding claim 13, Haddick in view of Hu, discloses the method of claim 8 and discloses the method further comprising tracking the smartglass device movement  (Haddick- ¶0036, sensing vibration and movement of the eyepiece; ¶0265, the glasses may be equipped with sensors for six-degree freedom of movement tracking, i.e., head movement tracking) and displaying an augmented reality scene coupled to a scene after tracking (Haddick- ¶0299, It is a software engine able to recognize static scenes, such as scenes of architecture, structures, pictures, objects, rooms, and the like […] Using a camera of the augmented reality glasses, the engine will recognize the Fontaines de la Concorde in Paris; ¶0341, The augmented reality enabled scenes of the selected options may be displayed to the wearer and the wearer may be able to view pictures and take a facility tour in the virtual environment).
The prior art fails to explicitly disclose tracking the smartglass device movement using optical flow.
However, Neumann discloses 
tracking using optical flow (Neumann- page 54, left column, section II. CLOSED-LOOP MOTION TRACKING ARCHITECTURE, 2nd paragraph, The tracking stage uses multiscale optical-flow for region tracking and a multiscale correlation-peak search for point tracking; page 57, left column, 5th paragraph, Region and feature motion estimates are computed at multiple image scales to handle large inter-frame motion and temporal aliasing effects […] Starting at the highest scale (coarse), region motion is estimated by optical flow, and the resulting field determines (by least-squares fit) a set of affine motion parameters; Fig. 3 and page 58, section A. Optical Flow Tracking Comparison, Extensive experiments have been conducted to evaluate and compare our multi-stage technique with traditional optical flow methods. Fig. 3 illustrates an experimental result for the Yosemite-Fly-Through sequence. The motion of a camera along its view axis toward the mountain and valley generates diverging motion flow around the upper right of the mountain, producing one pixel-per-frame translation motion in the cloud area and about four pixels per-frame of motion in the lowerleft area)
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Hu to incorporate the teachings of Neumann, and apply the optical-flow into tracking the smartglass device movement, as taught by Haddick/Hu’s teachings for tracking the smart glass device movement using optical flow.
Doing so would define the projection of 3-D graphics into the real-world image so tracking accuracy determines the accuracy of alignment.

Regarding claim 32, all claim limitations are set forth as claim 13 in apparatus form and rejected as per discussion for claim 13.


18.	Claims 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Hu, further in view of Carignano et al., (“Carignano”) [US-2007/0038944-A1]
Regarding claim 21, Haddick in view of Hu, discloses the method of claim 8 and fails to explicitly disclose, but Carignano discloses wherein: 
more than one point of interests exists in a room or geographic location and each of the plurality of markers are associated with a point of interest (Carignano- ¶0029-0030, the user may represent the part of interest [point of interests] of the real environment, thereby allowing the user to obtain a view of himself/herself with the marker object being replaced by the corresponding virtual object […] the virtual mirror system is configured to identify a plurality of predefined marker objects provided in the part of interest [the plurality of markers are associated with a point of interest]; Fig. 1 and ¶0041, The system 100 comprises means 110 for gathering image data from a real environment 120. The means 110 may represent a video camera, a plurality of video cameras or any other appropriate image capturing devices, and the like […] The real environment 120 may represent any appropriate area, such as a room of a house, a portion of a specific landscape, or any other scene of interest [room or geographic location] […] the real environment 120 may comprise further real objects that will be considered as marker objects 125, 126 which may have any appropriate configuration so as to be readily identified by automated image processing algorithms. For instance, the marker objects 125, 126 may have formed thereon significant patterns that may easily be identified, wherein the shape of the marker objects 125, 126 may be designed so as to allow an identification thereof from a plurality of different viewing angles), and 
the markers associated with a point of interest are created from multiple images taken from different angles and conditions of interest related with the point of interest (Carignano- ¶0030, the virtual mirror system is configured to identify a plurality of predefined marker objects provided in the part of interest; ¶0040, an image capturing means in front of a part of interest of a real environment and gathering image data from the part of interest by operating the image capturing means. Moreover, a predefined marker object provided in the part of interest is identified on the basis of the image data and virtual image data are generated corresponding to the part of interest; Fig. 1 and ¶0041, the real environment 120 may comprise further real objects that will be considered as marker objects 125, 126 which may have any appropriate configuration so as to be readily identified by automated image processing algorithms. For instance, the marker objects 125, 126 may have formed thereon significant patterns that may easily be identified, wherein the shape of the marker objects 125, 126 may be designed so as to allow an identification thereof from a plurality of different viewing angles; ¶0044, the combining means 140 is configured to incorporate image data obtained from the generator 150 for a correspondingly identified marker object so as to create virtual image data representing a three-dimensional image of the environment 120 with additional virtual objects corresponding to the marker objects 125, 126; Fig. 1c and ¶0049, FIG. 1 c schematically shows the environment 120 including the marker objects 125, 126 at predefined positions as well as real objects 121, 122, wherein a plurality of real light sources 127 may provide for a specific illumination condition within the environment 120 […] the camera 110, depending on its relative position, may be moved so as to cover a large portion of the solid angle corresponding to the environment 120. Based on the scan data, the rendering system 143 may then determine the position and the intensity and possibly the colour distribution of the various light sources 127).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Hu to incorporate the teachings of Carignano, and apply the markers associated with a point of interest into Haddick/Hu’s teachings in order the markers associated with a point of interest are created from multiple images taken from different angles and conditions of interest related with the point of interest.
Doing so would allow enhanced flexibility and improved “fidelity” in tracking and superimposing virtual objects with a specified real environment.

Regarding claim 22, Haddick in view of Hu, discloses the method of claim 8 wherein the plurality of markers are associated with points of interest (see Claim 21 rejection for detailed analysis), and fails to explicitly disclose, but Carignano discloses the method further comprising: 
obtaining multiple image captures of points of interest with different angles or conditions, and using the image captures to produce the plurality of markers associated with a point of interest (Carignano- ¶0030, the virtual mirror system is configured to identify a plurality of predefined marker objects provided in the part of interest; ¶0040, an image capturing means in front of a part of interest of a real environment and gathering image data from the part of interest by operating the image capturing means. Moreover, a predefined marker object provided in the part of interest is identified on the basis of the image data and virtual image data are generated corresponding to the part of interest; Fig. 1 and ¶0041, the real environment 120 may comprise further real objects that will be considered as marker objects 125, 126 which may have any appropriate configuration so as to be readily identified by automated image processing algorithms. For instance, the marker objects 125, 126 may have formed thereon significant patterns that may easily be identified, wherein the shape of the marker objects 125, 126 may be designed so as to allow an identification thereof from a plurality of different viewing angles; ¶0044, the combining means 140 is configured to incorporate image data obtained from the generator 150 for a correspondingly identified marker object so as to create virtual image data representing a three-dimensional image of the environment 120 with additional virtual objects corresponding to the marker objects 125, 126; Fig. 1c and ¶0049, FIG. 1 c schematically shows the environment 120 including the marker objects 125, 126 at predefined positions as well as real objects 121, 122, wherein a plurality of real light sources 127 may provide for a specific illumination condition within the environment 120 […] the camera 110, depending on its relative position, may be moved so as to cover a large portion of the solid angle corresponding to the environment 120. Based on the scan data, the rendering system 143 may then determine the position and the intensity and possibly the colour distribution of the various light sources 127).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Hu to incorporate the teachings of Carignano, and apply the multiple image captures into Haddick/Hu’s teachings for obtaining multiple image captures of points of interest with different angles or conditions, and using the image captures to produce the plurality of markers associated with a point of interest.
The same motivation that was utilized in the rejection of claim 21 applies equally to this claim.

Regarding claim 24, all claim limitations are set forth as claim 21 in apparatus form and rejected as per discussion for claim 21.

Regarding claim 25, Haddick in view of Hu, discloses the apparatus of claim 23 wherein the plurality of markers are associated with points of interest (see Claim 21 rejection for detailed analysis), and discloses the apparatus further comprising:
a learning machine module application (Haddick- ¶0360, internal and external facilities available to the eyepiece may provide for learning the behavior of a user of the eyepiece, and storing that learned behavior in a behavioral database to enable location-aware control, activity-aware control, predictive control, and the like […] The eyepiece may collect this data in a learn mode, collection mode, and the like […] Alternately, the learned behavior and/or actions of a plurality of eyepiece users may be autonomously stored in a collective behavior database, where learned behaviors amongst the plurality of users are available to individual users based on similar conditions).
The prior art fails to explicitly disclose to obtain multiple image captures of points of interest with different angles or conditions, and use the image captures to produce the plurality of markers associated with a point of interest.
However, Carignano discloses
obtain multiple image captures of points of interest with different angles or conditions, and use the image captures to produce the plurality of markers associated with a point of interest (see Claim 22 rejection for detailed analysis).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Hu to incorporate the teachings of Carignano, and apply the multiple image captures into learning machine module application, as taught by  Haddick/Hu so a learning machine module application, which is adapted to obtain multiple image captures of points of interest with different angles or conditions, and use the image captures to produce the plurality of markers associated with a point of interest.
The same motivation that was utilized in the rejection of claim 21 applies equally to this claim.


19.	Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Hu, further in view of Rosser et al., (“Rosser”) [US-5,808,695-A]
Regarding claim 29, Haddick in view of Hu, discloses the apparatus of claim 23 and fails to explicitly disclose, but Rosser discloses wherein the processor is configured to perform the compare which comprises the processor determining whether the subset of data points have a degree of similarity greater than a given threshold, and wherein the processor is further configured to perform a threshold analysis (Rosser- col 4, lines 36-40, Current images or scenes are related to this reference array by a set of warp parameters which define the mathematical transform that maps points in the current scene [the subset of data points] to the reference array; col 4, line 65 to col 5, lines 10, Having predicted where in the current image the landmarks should be, template correlations over a 15 by 15 pixel region are then performed centered on this predicted position. These correlation patterns are then searched from the center outward looking for the first match that exceeds a threshold criteria [a threshold analysis]. Moreover, each landmark has a weighting function whose value is inversely proportional to the distance the landmark is away from its anticipated model derived position. When calculating the new warp parameters for the current scene, each landmark's current position is used weighted by this function. This gives more emphasis to landmarks which are closer to their predicted positions; col 5, lines 36-41, A color based occlusion method is used in which a set of sensor points in a pattern around where a landmark is found are examined and if they are found to differ from the colors expected in those regions, the landmark is deemed to be occluded and not used in further calculations; col 9, lines 17-29, A guiding principle of the adaptive-geographic-hierarchical tracking method is to focus on landmarks and the correlation peaks indicating potential landmarks that are closest to where they are expected to be […] If any of these pixels has a correlation value greater than a threshold then it is assumed that the pixel represents the landmark being sought and no further investigation of the correlation surface is done).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Hu to incorporate the teachings of Rosser, and apply the points have a degree of similarity greater than a given threshold into Haddick/Hu’s teachings for detemining whether the subset of data points have a degree of similarity greater than a given threshold, and wherein the processor is further configured to perform a threshold analysis.
Doing so would improve performance of devices for inserting realistic indicia into video images.

Regarding claim 30, Haddick in view of Hu, discloses the apparatus of claim 23 and further discloses wherein the smartglass device is further adapted to:
   	 determine if the extracted marker is equal to or has a degree of similarity greater than a given threshold with one or more of the plurality of loaded markers (see Claim 11 rejection for detailed analysis); and
The prior art fails to explicitly disclose select the scene associated with the loaded marker determined to have the greatest similarity.
However, Rosser discloses
select the scene associated with the marker determined to have the greatest similarity (Rosser- col 4, lines 24-29, The preferred method uses template correlation with zoom insensitive templates, such as edges, to follow a group of pre-designated landmarks or some subset of a group within a scene. Template correlation of landmarks provides raw position information used to follow the motion of a scene; col 7, lines 47-54, Weights are assigned, in inverse proportion, according to the distance each landmark is detected away from where it is expected or predicted to be found. The closer a landmark is found to where it is predicted to be, the greater the weight given to that landmark in the calculation of the warp parameters linking the positions in current image 20 to the positions in reference array 10; col 9, lines 17-29, A guiding principle of the adaptive-geographic-hierarchical tracking method is to focus on landmarks and the correlation peaks indicating potential landmarks that are closest to where they are expected to be […] If any of these pixels has a correlation value greater than a threshold then it is assumed that the pixel represents the landmark being sought and no further investigation of the correlation surface is done).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Hu to incorporate the teachings of Rosser, and apply the scene associated with the marker determined to have the greatest similarity into Haddick/Hu’s teachings in order to determine if the extracted marker is equal to or has a degree of similarity greater than a given threshold with one or more of the plurality of loaded markers; and select the scene associated with the loaded marker determined to have the greatest similarity.
The same motivation that was utilized in the rejection of claim 29 applies equally to this claim.


20.	Claims 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al., (“Haddick”) [US-2011/0221656-A1] in view of Carignano et al., (“Carignano”) [US-2007/0038944-A1], further in view of Hu Faming, (machine translation of CN-107305571-A cited by applicant, hereinafter "Hu")
Regarding claim 15, Haddick discloses a method to display augmented reality media content at a site using wearable devices (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses), the method comprising:
a) acquiring, using a first wearable device, a plurality of images eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [markers] in the field of view are displayed to the wearer; ¶0304-0305, content related to points of interest in the field of view may be overlaid on the real world image, such as social networking content, interactive tours, local information, and the like […] the eyepiece may be used to view streaming video. For example, videos may be identified via search by GPS location […] Videos of interest [plurality of images] may be played using the control techniques described herein) ;
b) processing the plurality of images to obtain markers from the plurality of images for each point of interest (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [markers for each point of interest] in the field of view are displayed to the wearer. The augmented reality version may be enabled by a forward facing camera embedded in the eyepiece (not shown in FIG. 6) that images what the wearer is looking and identifies the location/POI […] the output of the camera […] for viewing by the person wearing the eyepiece or glasses);
c) storing the obtained markers in a memory of the first user wearable device (Haddick- Fig. 6 and ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [markers] in the field of view are displayed to the wearer; ¶0311, a user may call upon the augmented reality eyepiece to retrieve information. This information may already be stored in a memory of the eyepiece);
d) storing a plurality of scenes and a plurality of obtained markers associated with a plurality of points of interest in a memory of a second user wearable device (Haddick- ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [obtained markers] in the field of view are displayed to the wearer; ¶0244, the receiver is embedded in a different device, such as another eyepiece or device [second user wearable device]; ¶0246, videos captured by the eyepiece [a plurality of scenes] may be stored on the eyepiece until a wearer of the eyepiece with an embedded electric field sensing transceiver touches an object and initiates data transfer from the eyepiece to a receiver; ¶0259, the user may be able to control their view perspective relative to a 3D projected image, such as a 3D projected image associated with the external environment, a 3D projected image that has been stored and retrieved, a 3D displayed movie (such as downloaded for viewing), and the like; ¶0277, visual marker cues and their associated content for display may be stored in memory on the eyepiece);
e) capturing an image using the second wearable device (Haddick- ¶0037, providing an interactive head-mounted eyepiece including a camera and an optical assembly through which a user views a surrounding environment and displayed content […] imaging the surrounding environment with the camera to capture an image of an object in the surrounding environment; ¶0244, the receiver is embedded in a different device, such as another eyepiece or device [second user wearable device];);
f) processing the image to extract marker data (Haddick- ¶0277, eyepiece facilities may provide for presenting displayed content [captured image] corresponding to an identified marker indicative of the intention to display the content. That is, the eyepiece may be commanded to display based certain content upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like; ¶0322, a user may pivot or otherwise rotate his or her body and view buildings tagged with virtual tags [marker data] containing information. If the user seeks restaurants, the screen will display restaurant information, such as name and location. If a user seeks a particular address, virtual tags will appear on buildings in the field of view of the wearer);

h) detecting, using the second user wearable device, a position of a user at the site, by detecting one of the points of interest from the plurality of points of interest stored in the memory of the second user wearable device (Haddick- ¶0030-0031, an individual is placed proximate to the eyepiece. This may be accomplished by the wearer of the eyepiece moving into a position that permits the capture of the desired biometric data [position of a user] […] the wearer of the eyepiece moving into a position that permits the capture of the desired audio biometric data. Once positioned, the microphone array captures audio biometric data and transmits the captured audio biometric data to a facility that stores the captured audio biometric data in a biometric data database; ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [points of interest] in the field of view are displayed to the wearer; ¶0235, the plurality of position sense devices may be mounted on different parts of the body, allowing the wearer to transmit complex motions of the body to the eyepiece for use by an application; ¶0244, the receiver is embedded in a different device, such as another eyepiece or device [second user wearable device]; ¶0277, visual marker cues and their associated content for display may be stored in memory on the eyepiece; ¶0329, The product may be identified visually through a SKU, a brand tag, and the like; transmitted by the product packaging, such as through an RFID tag on the product; transmitted by the store, such as based on the wearer's position in the store [position of a user at the site], in relative position to the products; and the like); and
i) generating a scene associated with the detected point of interest with at least one visual element or one audio element stored in the memory of the second wearable device (Haddick- ¶0024, The location of the eyepiece may be determined by an integrated location sensor and the local advertisement and audio [audio element] may have a relevance to the location of the eyepiece; ¶0031, Once positioned, the microphone array captures audio biometric data and transmits the captured audio biometric data to a facility that stores the captured audio biometric data in a biometric data database; ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [points of interest] in the field of view are displayed to the wearer [generating a scene associated with the detected point of interest]; ¶0244, the receiver is embedded in a different device, such as another eyepiece or device [second user wearable device]; ¶0277, visual marker cues [visual element] and their associated content for display may be stored in memory on the eyepiece).
Haddick fails to explicitly disclose a plurality of images of points of interest from different angles and in different light conditions; wherein the obtained markers are each for an angle and condition of interest and wherein there are multiple markers for each point of interest; g) comparing, using the second user wearable device, the extracted marker data with the stored plurality of obtained markers.
However, Carignano discloses
a plurality of images of points of interest from different angles and in different light conditions (Carignano- ¶0030, the virtual mirror system is configured to identify a plurality of predefined marker objects provided in the part of interest; ¶0040, an image capturing means in front of a part of interest of a real environment and gathering image data from the part of interest [points of interest] by operating the image capturing means. Moreover, a predefined marker object provided in the part of interest is identified on the basis of the image data and virtual image data are generated corresponding to the part of interest; Fig. 1 and ¶0041, the real environment 120 may comprise further real objects that will be considered as marker objects 125, 126 [images of points of interest] which may have any appropriate configuration so as to be readily identified by automated image processing algorithms. For instance, the marker objects 125, 126 may have formed thereon significant patterns that may easily be identified, wherein the shape of the marker objects 125, 126 may be designed so as to allow an identification thereof from a plurality of different viewing angles; ¶0044, the combining means 140 is configured to incorporate image data obtained from the generator 150 for a correspondingly identified marker object so as to create virtual image data representing a three-dimensional image of the environment 120 with additional virtual objects corresponding to the marker objects 125, 126; Fig. 1c and ¶0049, FIG. 1 c schematically shows the environment 120 including the marker objects 125, 126 at predefined positions as well as real objects 121, 122, wherein a plurality of real light sources 127 may provide for a specific illumination condition within the environment 120 […] the camera 110, depending on its relative position, may be moved so as to cover a large portion of the solid angle corresponding to the environment 120. Based on the scan data, the rendering system 143 may then determine the position and the intensity and possibly the colour distribution of the various light sources 127);
wherein the obtained markers are each for an angle and condition of interest and wherein there are multiple markers for each point of interest (Carignano- ¶0030, the virtual mirror system is configured to identify a plurality of predefined marker objects provided in the part of interest; ¶0040, an image capturing means in front of a part of interest of a real environment and gathering image data from the part of interest [points of interest] by operating the image capturing means. Moreover, a predefined marker object provided in the part of interest [obtained markers] is identified on the basis of the image data and virtual image data are generated corresponding to the part of interest; Fig. 1 and ¶0041, the real environment 120 may comprise further real objects that will be considered as marker objects 125, 126 [obtained markers] which may have any appropriate configuration so as to be readily identified by automated image processing algorithms. For instance, the marker objects 125, 126 may have formed thereon significant patterns that may easily be identified, wherein the shape of the marker objects 125, 126 may be designed so as to allow an identification thereof from a plurality of different viewing angles; ¶0044, the combining means 140 is configured to incorporate image data obtained from the generator 150 for a correspondingly identified marker object so as to create virtual image data representing a three-dimensional image of the environment 120 with additional virtual objects corresponding to the marker objects 125, 126; Fig. 1c and ¶0049, FIG. 1 c schematically shows the environment 120 including the marker objects 125, 126 at predefined positions as well as real objects 121, 122, wherein a plurality of real light sources 127 may provide for a specific illumination condition [condition of interest] within the environment 120 […] the camera 110, depending on its relative position, may be moved so as to cover a large portion of the solid angle corresponding to the environment 120. Based on the scan data, the rendering system 143 may then determine the position and the intensity and possibly the colour distribution of the various light sources 127);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick to incorporate the teachings of Carignano, and apply the marker object provided in the part of interest into Haddick’s teachings for acquiring, using a first wearable device, a plurality of images of points of interest from different angles and in different light conditions; wherein the obtained markers are each for an angle and condition of interest and wherein there are multiple markers for each point of interest.
Doing so would allow enhanced flexibility and improved “fidelity” in tracking and superimposing virtual objects with a specified real environment.
The prior art fails to explicitly disclose g) comparing, using the second user wearable device, the extracted marker data with the stored plurality of obtained markers.
However, Hu discloses
g) comparing the extracted marker data with the stored plurality of obtained markers (Hu- page 3, lines 1-4, Signature analysis is carried out to sight spot picture, the characteristic of sight spot picture is extracted [the extracted marker]； According to characteristic [extracted marker] and multiple point of interest POI that prestore pre-stored characteristics data [the plurality of loaded markers], by sight spot picture with Multiple POI that prestore are matched；After the match is successful, the prestore POI corresponding with sight spot picture POI is sent to terminal device);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Carignano to incorporate the teachings of Hu, and apply the matching of characteristic and pre-stored characteristics into the Haddick/Carignano’s teachings for comparing the extracted marker data with the stored plurality of obtained markers.
Doing so would provide an enhanced tour guide information.

Regarding claim 18, Haddick in view of Carignano and Hu, discloses the method of claim 15 and further discloses wherein the comparing step comprises determining if the extracted marker is equal to or has a degree of similarity greater than a given threshold with one of the stored plurality of obtained markers (Hu- page 3, lines 1-4, Signature analysis is carried out to sight spot picture, the characteristic of sight spot picture is extracted [the extracted marker]； According to characteristic [extracted marker] and multiple point of interest POI that prestore pre-stored characteristics data [the plurality of loaded markers], by sight spot picture with Multiple POI that prestore are matched；After the match is successful, the prestore POI corresponding with sight spot picture POI is sent to terminal device; page 5, line 35, The similarity of characteristic and the first pre-stored characteristics data is within default similarity threshold).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Carignano to incorporate the teachings of Hu, and apply the similarity of characteristic into the Haddick/Carignano’s teachings for determining if the extracted marker is equal to or has a degree of similarity greater than a given threshold with one of the stored plurality of obtained markers.
The same motivation that was utilized in the rejection of claim 15 applies equally to this claim.


21.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Carignano, further in view of Hu, still further in view of Rosser et al., (“Rosser”) [US-5808695-A]
Regarding claim 16, Haddick in view of Carignano and Hu, discloses the method of claim 15, and further discloses wherein the detecting step further comprises analyzing the obtained marker with the extracted marker (Haddick- ¶0152, FIG. 6 depicts an eyepiece 600 with a see-through or translucent lens 602 […] the image 618 that is being projected onto the lens 602 happens to be an augmented reality version of the scene that the wearer is seeing, wherein tagged points of interest (POI) [obtained markers] in the field of view are displayed to the wearer; ¶0277, eyepiece facilities may provide for presenting displayed content corresponding to an identified marker indicative of the intention to display the content. That is, the eyepiece may be commanded to display based certain content upon sensing a predetermined external visual cue. The visual cue may be an image, an icon, a picture, face recognition, a hand configuration, a body configuration, and the like; ¶0322, a user may pivot or otherwise rotate his or her body and view buildings tagged with virtual tags [marker data] containing information. If the user seeks restaurants, the screen will display restaurant information, such as name and location. If a user seeks a particular address, virtual tags will appear on buildings in the field of view of the wearer; Hu- page 3, lines 1-4, Signature analysis is carried out to sight spot picture, the characteristic of sight spot picture is extracted [the extracted marker]).
The fails to explicitly disclose analyzing the obtained marker with the extracted marker for a degree of similarity greater than a given threshold.
However, Rosser discloses
analyzing for a degree of similarity greater than a given threshold (Rosser- col 4, lines 36-40, Current images or scenes are related to this reference array by a set of warp parameters which define the mathematical transform that maps points in the current scene [the obtained marker] to the reference array; col 4, line 65 to col 5, lines 10, Having predicted where in the current image the landmarks should be, template correlations over a 15 by 15 pixel region are then performed centered on this predicted position. These correlation patterns are then searched from the center outward looking for the first match that exceeds a threshold criteria [a degree of similarity greater than a given threshold]. Moreover, each landmark has a weighting function whose value is inversely proportional to the distance the landmark is away from its anticipated model derived position. When calculating the new warp parameters for the current scene, each landmark's current position is used weighted by this function. This gives more emphasis to landmarks which are closer to their predicted positions; col 9, lines 17-29, A guiding principle of the adaptive-geographic-hierarchical tracking method is to focus on landmarks and the correlation peaks indicating potential landmarks that are closest to where they are expected to be […] If any of these pixels has a correlation value greater than a threshold then it is assumed that the pixel represents the landmark being sought and no further investigation of the correlation surface is done).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Carignano/Hu to incorporate the teachings of Rosser, and apply a degree of similarity greater than a given threshold into Haddick/Carignano/Hu’s teachings for analyzing the obtained marker with the extracted marker for a degree of similarity greater than a given threshold.
Doing so would improve performance of devices for inserting realistic indicia into video images.


22.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haddick in view of Carignano, further in view of Hu, still further in view of “Natural Feature Tracking for Augmented Reality” by Neumann et al. (“Neumann”)
Regarding claim 17, Haddick in view of Carignano and Hu, discloses the method of claim 15 and fails to explicitly disclose the method further comprises the step of optical flow tracking of the second user wearable device in relation to a detected point of interest and generating another scene based on optical flow tracking position.
However, Neumann discloses 
the step of optical flow tracking of the user wearable device in relation to a detected point of interest and generating another scene based on optical flow tracking position (Neumann- page 54, left column, section II. CLOSED-LOOP MOTION TRACKING ARCHITECTURE, 2nd paragraph, The tracking stage uses multiscale optical-flow for region tracking and a multiscale correlation-peak search for point tracking; page 57, left column, 5th paragraph, Region and feature motion estimates are computed at multiple image scales to handle large inter-frame motion and temporal aliasing effects […] Starting at the highest scale (coarse), region motion is estimated by optical flow, and the resulting field determines (by least-squares fit) a set of affine motion parameters […] These parameters are evaluated, producing error . If , the parameters are used to determine a new region for an optical flow calculation [generating another scene based on optical flow tracking position], and the region motion is estimated again to start another iteration; Fig. 3 and page 58, section A. Optical Flow Tracking Comparison, Extensive experiments have been conducted to evaluate and compare our multi-stage technique with traditional optical flow methods. Fig. 3 illustrates an experimental result for the Yosemite-Fly-Through sequence. The motion of a camera along its view axis toward the mountain and valley generates diverging motion flow around the upper right of the mountain, producing one pixel-per-frame translation motion in the cloud area and about four pixels per-frame of motion in the lowerleft area)
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Haddick/Carignano/Hu to incorporate the teachings of Neumann, and apply the optical-flow into user wearable device, as taught by Haddick/Carignano/Hu’s teachings for the step of optical flow tracking of the second user wearable device in relation to a detected point of interest and generating another scene based on optical flow tracking position.
Doing so would define the projection of 3-D graphics into the real-world image so tracking accuracy determines the accuracy of alignment.


Allowable Subject Matter
23.	Claims 12 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	The following is a statement of reasons for the indication of allowable subject
matter:
Regarding Claim 12, the combination of prior arts teaches the method of Claim 8.
However in the context of claim 8 and 12 as a whole, the combination of prior arts does
not teach wherein the threshold analysis comprises:
i) considering a value of n matching on a total of m features of an actual image frame;
ii) calculating the score of that matching as x = n/m(% );
iii) compute a target value wherein a threshold value t is predetermined, each frame has an x value, and each x value is averaged with previous values coming from the previous frames (a= (x+a)/2 with x > t, otherwise a= O);
iv.) detennine whether target value or greater is reached wherein a>/= t indicates that the target value is reached; and
v.) finding a match, wherein, when the target value is reached and the smartglass device has captured an image for a certain number of frames in order to have a match;
otherwise the target value is not reached and a match is not found. 
Therefore, Claim 12 in the context of claim 8 as a whole does comprise allowable subject matter.

Regarding Claim 31, the combination of prior arts teaches the method of Claim 23.
However in the context of claim 23 and 31 as a whole, the combination of prior arts does
not teach wherein the threshold analysis comprises:
i.) considering a value of n matching on a total of m features of an actual image frame;
ii.) calculating the score of that matching as x = n/m(%);
iii.)compute a target value wherein a threshold value tis predetermined, each frame has an x value, and each x value is averaged with previous values coming from the previous frames (a= (x+a)/2 with x > t, otherwise a= 0);
iv.) detennine whether target value or greater is reached wherein a>/= t indicates that the target value is reached; and
v.) finding a match, wherein, when the target value is reached and the smartglass device has captured an image for a certain number of frames in order to have a match;
otherwise, the target value is not reached and a match is not found.. 
Therefore, Claim 31 in the context of claim 23 as a whole does comprise allowable subject matter.

Conclusion
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-9,720,241-B2 to Osterhout et al., Content presentation in head worn computing teaches a method, includes pre-setting a geo-spatial location where content will be displayed to a user of a see-through head-worn display, establishing a region proximate the geo-spatial location; and causing a marker recognition system of the head-worn see-through display to activate when data indicates that the see-through head-worn display is within the region, wherein the marker recognition system monitors a surrounding environment to identify a marker that will act as a virtual anchor for the presentation of the content (Abstract).
US-2013/0016877-A1 to Feris et al., Multi-view object detection using appearance model transfer from similar scenes teaches View-specific object detectors are learned as a function of scene geometry and object motion patterns. Motion directions are determined for object images extracted from a training dataset and collected from different camera scene viewpoints. The object images are categorized into clusters as a function of similarities of their determined motion directions, the object images in each cluster are acquired from the same camera scene viewpoint (Abstract). 

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619